Citation Nr: 1803728	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for anemia, including as due to residuals of mercury poisoning.

2.  Entitlement to service connection for an adrenal disorder, including as due to residuals of mercury poisoning.

3.  Entitlement to service connection for an immune deficiency disorder, including as due to residuals of mercury poisoning.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Seattle, Washington, which in pertinent part, denied service connection for an adrenal disorder and an immune deficiency disorder.

In September 2016, the Board remanded the matter to allow the Veteran the opportunity to be heard at a Board hearing.  In November 2016, the Veteran testified at a Board Videoconference hearing at the Portland, Oregon RO, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C., the transcript for which has been associated with the record.

In May 2017, the Board remanded the matter to the RO for further development.  Specifically, the Board's May 2017 remand directives instructed the RO to obtain updated VA treatment records and a VA addendum opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Upon remand, updated VA treatment records were associated with the file in September 2017, and the requested VA addendum opinion was provided in June 2017; accordingly, the Board finds that the May 2017 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with anemia.

2.	Symptoms of anemia were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

3.	The current anemia was not incurred in, and is not otherwise etiologically related to, active service.

4.	The Veteran is not currently diagnosed with an adrenal disorder.

5.	The Veteran is not currently diagnosed with an immune deficiency disorder.


CONCLUSIONS OF LAW

1.	Anemia was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.	The criteria for service connection for an adrenal disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.	The criteria for service connection for an immune deficiency disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in July 2008 and March 2010, prior to the March 2010 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the November 2016 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the November 2016 Board hearing, the undersigned VLJ explained to the Veteran and representative of the issues on appeal and directed questions to the Veteran in order to assist in developing evidence not already of record; thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, private medical opinions, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in October 2014, with VA addendum opinions provided in June 2015 and June 2017, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2014 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered several opinions with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran is currently diagnosed with anemia which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as anemia, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. §§ 3.307, 3.309(a).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Anemia

The Veteran generally contends that anemia is the result of exposure to high levels of mercury or mercury poisoning during active service where the Veteran served as a dental assistant.  During the November 2016 Board hearing, the Veteran testified to handling liquid mercury without protection and being exposed to mercury vapors.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of anemia; however, the weight of the evidence is against finding that the current anemia is etiologically related to military service.  An August 2009 VA treatment record shows blood tests revealed anemia; however, on the question of relationship of current anemia to service, service treatment records do not reflect any complaints, treatment, or diagnosis for anemia, and the Veteran denied a history of anemia in an October 1979 service treatment record.  A July 1980 service separation examination report shows no abnormalities were found other than the Veteran's pregnancy.

The lay and medical evidence weighs against a finding of continuous symptoms of anemia since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of anemia.  The first evidence of anemia is not shown until 1994, in a July 1994 private treatment record showing low red and white blood cell counts, nearly 14 years after service separation.  The approximately 14 year period between service and the onset of anemia that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the June 2015 and June 2017 VA addendum opinions that the Veteran's intermittent anemia is not related to, or caused by, military service.

The same evidence also shows that anemia did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with anemia in July 1994 by a private provider, nearly 14 years after service separation.  As anemia did not manifest within one year of service separation, the criteria for manifestation of anemia to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.117, Diagnostic Code 7700 (2017).

On the question of direct nexus between the current anemia and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed anemia is causally related to service.  As discussed above, the Veteran asserts that the current anemia is the result of mercury exposure during active service.

Evidence supportive of the Veteran's claim includes a September 1994 private treatment record showing high mercury levels were found through a urinalysis.  The record also contains a June 2008 private medical opinion, wherein Dr. M.C. opined that the Veteran's chronic fatigue is likely the result of exposure to mercury while working as a dental technician during military service.  Dr. M.C. stated that mercury toxicity was confirmed in a January 2008 urine toxic metals test, and the Veteran's history of mercury exposure during active service could easily explain the elevated mercury levels found in the January 2008 test results.  

Further, Dr. M.C. asserted that numerous studies have confirmed the link between symptoms such as fatigue and exposure to mercury, and several Internet articles were attached to the opinion (articles discussing: mercury toxicity presenting as chronic fatigue, memory impairment and depression; occupational and environmental toxicology of mercury and its compounds; and accumulation of mercury ions in the adrenal glands of mice); however, Dr. M.C. did not provide a rationale for the opinion that the alleged mercury exposure during service could easily explain the elevated mercury levels found in the January 2008 test results, did not address the Veteran's post-service history of mercury exposure, and did not explain whether it is scientifically plausible that the alleged in-service mercury exposure could still be detected through laboratory testing nearly 28 years after service separation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  Further, Dr. M.C.'s medical opinion is based solely on the single January 2008 urinalysis test results showing elevated levels of mercury, rather than a complete review of the Veteran's medical history.  For these reasons, the Board finds that the June 2008 private medical opinion is of no probative value as Dr. M.C. relied on an incomplete medical history and did not provide a rationale for the opinion rendered.

Evidence against finding that the current anemia is causally related to service includes the October 2014 VA examination report and June 2015 and June 2017 VA addendum opinions.  During the October 2014 VA examination, the Veteran reported being exposed to liquid mercury on a daily basis during service from March 1979 to September 1980.  The Veteran reported that an elevated level of mercury was detected in 1994, after which she underwent chelation therapy in 1994 and 2008.  Further, the Veteran complained of symptoms of fatigue, daytime sleepiness, depression, anxiety, and poor memory.  The October 2014 VA examination report shows that the VA examiner reviewed Dr. M.C.'s June 2008 letter along with the September 1994 and January 2008 private laboratory results showing the Veteran had elevated mercury levels, but noted that mercury levels measured by VA had been normal.  The October 2014 VA examiner ultimately opined that it is less likely than not that the claimed anemia, immune deficiency disorder, and adrenal disorder are related to active service as the Veteran did not currently have anemia, an immune deficiency disorder, or an adrenal disorder at the time based on a review of recent laboratory testing results showing normal hemoglobin and cortisol levels.  Further, the VA examiner stated that the Veteran's clinical picture was not consistent with a typical case of mercury poisoning , and mercury levels had been repeatedly normal in recent years.

In a June 2015, the same VA examiner that conducted the October 2014 VA examination provided an addendum opinion.  The VA examiner reviewed the Internet articles referenced in Dr. M.C.'s June 2008 medical opinion, but distinguished the type of mercury found in the dental occupational setting (such as those commonly used in dental fillings) as elemental mercury, which is a naturally occurring metal that everyone is exposed to in some manner.  The VA examiner explained that elemental mercury is many times less toxic than organic mercury, which it the type of mercury found in some types of fish, although urinalysis testing would not distinguish between the specific types of mercury.  Additionally, elemental mercury is cleared from the blood with a half-life of one to three weeks, and cleared from the urine with a half-life of one to three months.  In reviewing the Veteran's mercury levels found in medical records, the VA examiner noted that the Veteran had a mildly elevated level of urinary mercury in 1994, 14 years after service separation, and that urine mercury levels was normal when tested in 2014.  The VA examiner ultimately opined that it is less likely than not that the Veteran experienced any significant toxicity from mercury during service as it is very unlikely that any mercury would be measurable in urine approximately 14 years after the alleged exposure due to the elimination half-life of elemental mercury.  The VA examiner explained that the mercury detected in the Veteran's urine in 1994 is more likely due to a recent exposure to mercury from sources such as air pollution or food.  Further, the VA examiner discussed how any toxic effects from mercury exposure would be expected to manifest when the levels of mercury were high, with such symptoms improving with time after being away from the source of mercury exposure.  At the conclusion of the June 2015 VA addendum opinion, the VA examiner stated, "[d]elayed onset of symptoms much later would be very likely," which is inconsistent with the detailed opinion provided above.

As such, the same VA examiner provided another VA addendum opinion in June 2017, clarifying the last portion of the June 2015 VA addendum opinion.  In rendering the June 2017 VA addendum opinion, the VA examiner reviewed all the updated medical evidence of record, specifically laboratory results for hemoglobin and ferritin levels over the past 10 years.  The VA examiner noted that hemoglobin levels were mostly in the normal range in the past 10 years, but recent laboratory tests revealed a recent onset of anemia; ferritin levels over the same 10 year period intermittently showed mild iron deficiency.  Based on recent laboratory test results from May 2017, the VA examiner rendered a diagnosis of anemia but noted that the Veteran reported a long history of fatigue, including when mercury levels were normal and no anemia was present; the VA examiner also noted the Veteran has been diagnosed with depression that is untreated, suggesting that the untreated depression may be the cause of the reported fatigue.  The VA examiner clarified the June 2015 VA addendum opinion by opining that the current anemia is less likely than not due to the alleged in-service mercury exposure as the medical evidence demonstrates the Veteran has iron deficiency anemia, which is most likely caused by insufficient dietary iron, and a recent open reduction internal fixation surgery of a left radius fracture.  Additionally, the Veteran's medical records do not support the current anemia being related to the remote history of alleged mercury exposure as explained in the June 2015 VA addendum opinion.

The Board finds that the October 2014 VA examination report, together with the June 2015 and June 2017 VA addendum opinions, are highly probative evidence that the Veteran's current anemia was not caused by or the result of active service.  In addition to examining the Veteran in person, the VA examiner reviewed the entire claims file, including the private laboratory test results, Dr. M.C.'s June 2008 opinion and attached Internet articles, reported and relied on a full and accurate medical history, and discussed the differences between elemental and organic mercury and the half-life of elemental mercury in relation to the positive test results showing elevated mercury levels starting in 1994.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current anemia and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for anemia, including as due to residuals of mercury poisoning, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Adrenal Disorder and an Immune Deficiency Disorder

The Veteran generally contends that an adrenal disorder and an immune deficiency disorder are the result of exposure to high levels of mercury or mercury poisoning during active service where the Veteran served as a dental assistant.  During the November 2016 Board hearing, the Veteran testified to handling liquid mercury without protection and being exposed to mercury vapors.  The Veteran testified to symptoms of chronic fatigue and a weakened immune system and that it takes her a long time to recover from a cold.  The Veteran also testified to being told by private providers that her adrenal function is abnormal and that she has been taking adrenal supplements since 2008, which resulted in normal adrenal function test results reflected in the October 2014 VA examination report.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current adrenal disorder or an immune deficiency disorder.  Private treatment records from January and February 2008 reflect Dr. Z.G.'s assessment of unspecified disorder of the adrenal glands.  The January 2008 private treatment record shows the Veteran presented for evaluation of adrenal gland function and reported symptoms of concentration problems, fatigue, low energy, problems with sleep and memory loss.  Although no diagnostic testing had been completed at that time, Dr. Z.G. noted assessments of unspecified disorder of the adrenal glands, toxic effect of an unspecified metal, metabolic imbalance, and fatigue/malaise; laboratory testing was ultimately ordered at the conclusion of the January 2008 visit.  The February 2008 private treatment record reflects the January 2008 test results were discussed with the Veteran.  The February 2008 private treatment record indicates that a urine test revealed elevated mercury levels and that chelation therapy was discussed with the Veteran; the February 2008 private treatment record does not note any abnormal test results that would indicate the presence of an adrenal disorder or an immune deficiency disorder.  Notwithstanding the results of the diagnostic testing done at during the January 2008 visit, Dr. Z.G.'s assessments remained unchanged and no specific diagnosis was rendered.

A May 2008 VA treatment record shows the Veteran reported currently undergoing chelation therapy for elevated mercury levels and adrenal fatigue.  The Veteran also reported feeling fatigued and emotional and the VA provider noted the Veteran was menopausal.  Based on the Veteran's reports, the May 2008 VA provider ordered blood tests, the results for which revealed no significant abnormalities with mercury levels or adrenal function.

Similarly, a July 2008 VA treatment record notes the Veteran's prior medical history for fatigue and depression.  During the July 2008 VA treatment, the Veteran reported being seen by a neuropath and had undergone chelation therapy due to symptoms of ongoing fatigue that the Veteran attributed to mercury exposure in the military.  The July 2008 VA provider noted that recent laboratory testing showed normal thyroid function and no anemia.  The VA provider's assessment was fatigue and ordered additional laboratory tests, which a subsequent July 2008 VA treatment record notes revealed no significant abnormalities.

A June 2009 VA treatment record shows the Veteran presented for an endocrinology consultation.  The Veteran reported mercury poisoning during service resulted in adrenal fatigue, which had been manifested by symptoms of chronic fatigue for over 15 years.  The Veteran reported being evaluated by a naturopath who performed an adrenal hormone assessment, which suggested the diagnosis of adrenal fatigue, and had instructed the Veteran to take an adrenal extract supplement.  The June 2009 VA treatment record reflects that the Veteran agreed to cease the glandular extract therapy prescribed by the naturopath for the next month to allow the VA provider to more thoroughly examine adrenal gland function and reserve.  The June 2009 VA provider instructed the Veteran to return in one month to undergo a 24 hour urine collection for total creatinine, free cortisol, 17-OH steroids, and 17-ketosteroids, the latter to confirm the absence of any confounding supplemental hormone exposure; the VA provider also ordered Cortrosyn stimulation testing to be done at that time.

A subsequent July 2009 VA treatment record shows that the Veteran reported successfully discontinuing the adrenal extract that was provided by her naturopath for the last month and reported no symptoms of adrenal insufficiency while off the extract, although her chronic low-grade fatigue persisted.  Specifically, the Veteran denied symptoms of abdominal pain, orthostatic dizziness, and hypoglycemia.  The July 2009 VA treatment record reflects that endocrine evaluation test results, including formal Cortrosyn stimulation testing, were entirely normal and indicated the Veteran's adrenal function and reserve were both normal.  Additionally, the July 2009 VA provider instructed the Veteran to permanently discontinue the adrenal extracts.

During the October 2014 VA examination discussed above, the VA examiner reviewed and cited numerous VA laboratory testing results from 2014 showing the Veteran does not have an adrenal disorder or an immune deficiency disorder.  In the June 2015 VA addendum opinion, the VA examiner opined that the Veteran does not have a current adrenal disorder or an immune deficiency disorder.  The VA examiner explained that cortisol levels had been repeatedly tested at VA over the last several years and had never been low, and thorough endocrine function testing done in July 2009 revealed normal adrenal function and reserve.  Additionally, review of VA treatment records since 2006 show no history or treatment for an immune deficiency disorder.  The VA examiner explained that chronic fatigue is a symptom which occurs in various circumstances and is especially common with mental health disorders.  Contrary to the private treatment records reflecting a diagnosis for "chronic fatigue syndrome," the VA examiner stated that such diagnosis would be made only if the fatigue could not otherwise be explained and would not be appropriate in the Veteran's situation.  The VA examiner cited a 2014 VA treatment record noting fatigue to be an issue but that the Veteran was not taking an antidepressant despite diagnoses of depression and post-traumatic stress disorder.

Based on a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for an adrenal disorder or immune deficiency disorder at any time pertinent to the claim period on appeal.  Although the January 2008 and February 2008 private treatment records indicate Dr. Z.G.'s assessment of unspecified disorder of the adrenal glands, those same records indicate that the assessment was made based on the Veteran's reported symptoms, rather than on laboratory test results; once laboratory testing had been performed, the February 2008 private treatment record indicated no abnormal results pertaining to adrenal function but Dr. Z.G.'s assessment of unspecified disorder of the adrenal glands remained unchanged.  On the other hand, numerous and thorough tests conducted by VA revealed normal adrenal function and reserve.  As such, the Board finds that the multiple objective laboratory test results showing normal adrenal function and reserve outweigh the January 2008 and February 2008 private treatment records showing an assessment of unspecified disorder of the adrenal glands, and finds that the medical evidence of record does not support a finding of a current adrenal disorder.  As discussed above, with any claim for service connection, it is necessary for a current disability to be present at some time during or immediately prior to the claim period.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

Similarly, the medical evidence of record does not demonstrate that the Veteran has a current diagnosis for an immune deficiency disorder at any time pertinent to the claim period on appeal.  The only evidence of record suggesting a current immune deficiency disorder is the Veteran's assertions that it takes a long time for her to recover from a cold; however, the Veteran is a lay person and while she is competent to relate symptoms that may be associated with an immune deficiency disorder such as chronic fatigue, under the facts of this case, she does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex immune system disorders.  The Veteran has not been shown to have such knowledge, training, or experience; therefore, under the facts of this case, the Board finds that the Veteran is not competent to provide evidence of a current diagnosis for an immune deficiency disorder.

Although the Veteran has asserted symptoms such as chronic fatigue as evidence of an adrenal disorder and/or immune deficiency disorder, symptoms such as fatigue alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, in this case, the October 2014 VA examiner suggested that the Veteran's chronic fatigue symptoms may be attributed to another non-service connected mental health disorder, for which service connection has already been denied in a December 2014 rating decision.

Based on the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current adrenal disorder or immune deficiency disorder.  For these reasons, the Board finds that the preponderance of 

the evidence is against the Veteran's claims of service connection for an adrenal disorder and immune deficiency disorder, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for anemia is denied.

Service connection for an adrenal disorder is denied.

Service connection for an immune deficiency disorder is denied.






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


